Jerrold J. Pellizzon Phil Bourdillon/Gene Heller Chief Financial Officer Silverman Heller Associates (714) 549-0421 (310) 208-2550 CERADYNE, INC. REPORTS THIRD QUARTER, NINE-MONTH 2009 FINANCIAL RESULTS Costa Mesa, Calif.–October 27, 2009–Ceradyne, Inc. (Nasdaq: CRDN) reported financial results for the third quarter and nine months ended September 30, Sales for the third quarter 2009 were $108.0 million, compared with $167.7 million in third quarter 2008.Net income for the three months ended September 30, 2009 was $4.9 million, or $0.19 per fully diluted share. The net income for the third quarter 2009 included a pre-tax charge for losses on auction rate securities of $1.8 million that reduced earnings per share by approximately The Company is adjusting its guidance for the full fiscal year 2009 from $.70 per fully diluted share to approximately $.60 per fully diluted share and from sales of $420 to $440 million to sales of $410 to $415 million. The forward looking estimated fully diluted earnings per share guidance does not include the impact of the total restructuring and impairment pre-tax charges for all of 2009, which are estimated to be approximately $0.55 per fully diluted share. Gross profit margin was 26.5% of net sales in the third quarter 2009 compared to 39.7% in the same period in 2008. The provision for income taxes was 22.4% in third quarter 2009, compared to a provision for income taxes of 36.1% in the same period in 2008. Sales for the nine months ended September 30, 2009 were $303.0 million, compared with $541.3 million in the same period last year. Net loss for the nine months ended September 30, 2009 was $5.6million, or $0.22 per fully diluted share. The loss included charges for restructuring and impairment that had a negative impact by reducing fully diluted earnings per share by approximately $0.51 for the nine months ended September 30, 2009. The charges for restructuring and impairment totaled $17.3 million during the nine months ended September 30, 2009 which included a pre-tax $11.9 million restructuring charge for the closure of its plant in Bazet, France and other severance expenses, a non-cash pre-tax impairment charge of $3.8 million to write down the value of goodwill of its Ceradyne Canada reporting unit to reflect the current industry and economic environment and accelerated depreciation of $1.6 million resulting from a revision of the estimated useful lives of certain assets. Gross profit margin was 24.8% of net sales in the nine months ended September 30, 2009 compared to 39.5% in the same period in 2008. The provision for income taxes was 9.7% in the nine months ended September 30, 2009, compared to a provision for income taxes of 36.2% in the same period in 2008. New orders for the three months ended September 30, 2009 were $100.5 million, compared to $119.4 million for the same period last year. For the nine months ended September 30, 2009, new orders were $330.6 million, compared to $476.6 million for the comparable period last year. Total backlog as of September 30, 2009 was $156.3 million, compared to total backlog at September 30, 2008 of $174.9 million. Joel P.
